DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-12, filed 2/2/2022, with respect to the rejection(s) of claim(s) 1-22 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ong (US 8932220 B2) in view of Fischell (US 7860559 B2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 9, 15-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ong (US 8932220 B2) (cited previously) in view of Fischell (US 7860559 B2).
Regarding claims 1 and 17, Ong discloses A medical device system (eg. Abstract, Col. 3, Ln. 5-10, Fig. 4 and 34, Device 10) comprising: sensing circuitry configured to generate one or more physiological signals (eg. Fig. 4, 402 signal acquisition block); and processing circuitry that, for each of a plurality of periods, is configured to: determine a respective value for each of a plurality of patient parameters, wherein, for one or more of the plurality of patient parameters (eg. Col. 9, Ln. 37-65 determines heart rate variability where the periods are different beats), the respective values are determined based on the one or more physiological signals generated during the period (eg. Col. 9, Ln. 37-Col. 10, Ln. 5, signal processing block 404); for each of the plurality of patient parameters (eg. Col. 11, Ln. 10-35, different metrics in time/frequency domain data and other vital sign data), determine a difference metric for a current period based on a value of the patient parameter determined for the current period and a value of the patient parameter determined for an immediately preceding period of the plurality periods (eg. Col. 11, Ln. 10-35 HRV data and Col. 41, Ln. 40 – Col. 42, Ln. 14 for segment based predictions, real time); in multiple embodiments, compare the difference metrics for the current period to difference metrics determined for N periods of the plurality of periods that precede the current period, wherein N is an integer constant (eg. Col. 42, Ln. 20-30, local/total/selective segment predictive strategies, Fig. 27); and generate an alert indicating that an acute cardiac event of a patient is predicted based on the comparison (eg. Col. 20, Ln. 24-25, Col. 21, Ln. 15-45, Col. 23, Ln. 1-12), displaying a risk score related to possible patient outcomes, analysis block 406). While Ong discloses multiple parameters being used for risk scores, Ong only uses the consecutive difference metrics on R-R intervals for HRV. 
Fischell teaches a method and device for detection of cardiac events using multiple parameters such as R-R periods, ST shifts, peak to peak voltage amplitude, etc. over consecutive periods to determine a trend towards cardiac events (eg. Col. 3, Ln. 24-55, Col. 7 Ln. 65-Col. 8, Ln. 35, Col. 37, Ln. 58-Col. 38, Ln. 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Ong with the ST segments and other aspects of the ECG as taught by Fischell to allow more early detection of cardiac events as well as ongoing cardiac events with alarms to notify the patient (eg. Abstract).
Regarding claim 2 and 18, the combined invention of Ong and Fischell discloses the processing circuitry is configured to determine a difference between the value of the patient parameter determined for the current period and the value of the patient parameter determined for the immediately preceding period as the difference metric for the current period (eg. Col. 11, Ln. 10-19, consecutive intervals).
Method claims 17-18 are drawn to the method of using the corresponding apparatus claimed in claims 1-2.  Therefore, method claims 17-18 correspond to apparatus claims 1-2 and are rejected for the same reasons of obviousness as used above.
Regarding claim 5, the combined invention of Ong and Fischell discloses the processing circuitry is configured to determine the score for the current period at least by determining a sum of squares of the difference metrics for the current period (eg. Col. 11, Ln. 10-20).
Regarding claim 6, the combined invention of Ong and Fischell discloses the processing circuitry is configured to determine the threshold based on a median of the scores determined for the N periods preceding the current period (eg. Col. 10, Ln. 64 – Col. 11, Ln. 7, removing outliers).
Regarding claim 7, the combined invention of Ong and Fischell discloses the processing circuitry is configured to: compare one or more of the difference metrics for the current period to a patient parameter specific criterion; and determine whether to include the one or more of the difference metrics in the comparison to the difference metrics determined for the N periods based on the comparison to the patient parameter specific criterion (eg. Col. 24, Ln. 31-55).
Regarding claim 9, the combined invention of Ong and Fischell discloses the processing circuitry is configured to: detect the acute cardiac event during one of the plurality of periods; and exclude the period during which the acute cardiac event was detected from N periods that precede the current period (eg. Col. 24, Ln. 31-55, removal of non-sinus beats).
Regarding 21 and 22, the combined invention of Ong and Fischell discloses compare the difference metrics for the current period to the difference metrics determined for N periods of the plurality of periods that precede the current period, the processing circuitry is configured to: determine a score for the current period based on the difference metrics for the current period for the plurality of patient parameters; determine a threshold for the current period based on scores determined for the N periods of the plurality of periods that precede the current period; and compare the score for the current period to the threshold for the current period (eg. Fig. 21, steps 2158-2162).
Regarding claim 15, the combined invention of Ong and Fischell discloses identify one or more of the plurality of patient parameters that contributed to the score being greater than the threshold, wherein the processing circuitry identifies the one or more of the plurality of patient parameters having most significant changes in the difference metric from the N periods to the current period as the one or more of the plurality of patient parameters that contributed to the score being greater than the threshold; and to at least one of: exclude a patient parameter from the score for a subsequent period, include a patient parameter for a subsequent period, or modify one or more weights applied to one or more of the difference metrics when determining the score based on the identified one or more patient parameters (eg. Fig. 20-21, Steps 2158-2162).
Regarding claim 16, the combined invention of Ong and Fischell discloses the processing circuitry is configured to select one or more preventative measures to deliver to the patient based on the one or more identified patient parameters that contributed to the score being greater than the threshold (eg. Fig. 21, Step 2162, composite/total score).

Claims 3-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ong (US 8932220 B2), in view of Fischell (US 7860559 B2), further in view of Gupta (TPE/QT Ratio as an Index of Arrhythmogenesis, 2008).
Regarding claim 3 and 19, the combined invention of Ong and Fischell discloses the invention of claim 1, but does not disclose processing circuitry is configured to determine the difference metric for the current period as a ratio between: a difference between the value of the patient parameter determined for the current period and the value of the patient parameter determined for the immediately preceding period; and a measure of variation of values of the patient parameter determined for the N periods of the plurality of periods that precede the current period.
Gupta discloses analyzing a Qt-e/QT interval to determine risk of patients for arrhythmic event using a 12 lead ecg (eg. Abstract, Page. 573).
It would have been obvious to have combined the invention of Ong and Fischell with the Qt-e/QT interval analysis as taught by Gupta to allow for early diagnosis of arrhythmic events for patients with long QT syndrome, Brugada syndrome, short QT syndrome, and acute myocardial infarction, etc. (eg. Gupta, Abstract). While Gupta does not specifically teach over a plurality of periods, the Examiner believes one of ordinary skill can use a real time ECG monitor to determine the Qt-e/QT ratio over multiple beats to determine if that ratio is becoming more indicative of a higher risk of arrhythmic events (eg. Gupta, 570-571, normal values for the ratio). 
Regarding claim 4 and 20, the combined invention of Ong, Fischell, and Gupta discloses the measure of variation comprises a standard deviation of the values of the patient parameter determined for the N periods of the plurality of periods that precede the current period (Eg. Fischell, Col. 8, Ln. 8, Ln. 5-26, to measure the deviation). The Examiner believes measuring one of ordinary skill can measure the standard deviation of the readings for statistical analysis common in the art.
Method claims 19-20 are drawn to the method of using the corresponding apparatus claimed in claims 3-4.  Therefore, method claims 19-20 correspond to apparatus claims 3-4 and are rejected for the same reasons of obviousness as used above.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ong (US 8932220 B2) in view of Fischell (US 7860559 B2), in view of Zhou (US 2003/0191403 A!).
Regarding claim 8, the combined invention of Ong and Fischell discloses the invention of claim 1, but does not disclose alert indicates that a ventricular tachyarrhythmia is predicted.
Zhou teaches a medical device that can predict and alert a patient of ventricular tachycardia (Eg. Abstract, Para 1, 9, 50, Fig. 3). 
It would have been obvious to have combined the invention of Ong with the detection and alert of ventricular tachycardia as taught by Zhou to facilitate initiation of possible preventative measures (eg. Zhou, Para. 1).
Regarding claim 10-11, the combined invention of Ong, Fischell, and Zhou discloses therapy delivery circuitry configured to deliver a plurality therapy to the patient to prevent the predicted acute cardiac event, wherein the processing circuitry is configured to determine whether to control the therapy delivery circuitry to deliver the therapy based on the comparison of the difference metrics for the current period to the difference metrics determined for the N periods of the plurality of periods that precede the current period (eg. Zhou, Para. 40, Fig. 3) and shows the most significant change in parameter (eg. Ong, Fig. 20)
Regarding Claim 12, the combined invention of Ong, Fischell, and Zhou discloses an implantable medical device that comprises the sensing circuitry and the processing circuitry (Eg. Zhou, Fig. 1, Para. 10).
Regarding claim 13, the combined invention of Ong, Fischell, and Zhou discloses the implantable medical device comprises an implantable cardioverter defibrillator further comprising therapy delivery circuitry configured to deliver anti-tachyarrhythmia shocks (eg. Zhou, Fig. 1, Para. 19).
Regarding claim 14, the combined invention of Ong, Fischell, and Zhou discloses the implantable medical device comprises a leadless monitor comprising a housing configured for subcutaneous implantation that houses the sensing circuitry and the processing circuitry, wherein the housing includes a plurality of electrodes coupled to the sensing circuitry, and wherein the sensing circuitry is configured to generate a subcutaneous cardiac electrogram based on cardiac signals sensed via the electrodes (eg. Zhou, Para. 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792